Title: To Thomas Jefferson from Constantine Samuel Rafinesque, 2 February 1822
From: Rafinesque, Constantine Samuel
To: Jefferson, Thomas


Respected Sir!
Lexington Kenty Transylv. Uny
 2d febry 1822
I take the liberty to send you the Kentucky Gazette containing the first number of a series of Essays under the name of the Cosmonist, and shall regularly send you the other numbers; hoping that they will afford you some  gratification.I am rather anxious to hear something precise concerning the University of Virginia, and my prospects relating thereto, since I have some expectation to be offered the Presidency of the Cumberland College of Nashville and the Western College of Kentucky seated at Hopkinsville; but although these situations will be highly honorable, the arduous duties belonging thereto would induce me to decline them, if my appointment to the Uny of Virginia was rather proximate and probable.I would consider it as a favor, if you could lay this topick before the Board of Trustees of the Uny of Virg. and in addition to what I have already stated at various times, please to acquaint them with the following facts and propositions.There is now for sale in this town, the valuable Museum of my late friend John D. Clifford, which contains about 8000 specimens of Indian Implements (many very rare), Minerals, fossils and animals, many of which are new, undescribed and unique. The price asked for it is $2000. If I should be appointed Professor in your University, I mean to purchase it at my expence and make a donation of it to the University. This united to my own Cabinet, which I have largely increased lately, containing now more than 4000 specimens of Minerals and Animals, and my herbaniums increased to 15000 American and european specimens, would form the basis of a respectable Museum of about 27000 specimens, which I offer to the Univy I would take charge of it, as keeper and Director and oblige myself to increase it annually by collections, exchanges, purchases &c with 2000 specimens at least, which would make your Museum rich of fifty thousand Specimens in ten years and seventy thousand in twenty, without any charge to the Uny, except providing the rooms and trifling incidental expences.Moreover should it be the intention and pleasure of the Trustees to have a Botanical Garden, I will take upon me the duties of forming and directing one, if a suitable ground is provided. I have now with me 3 or 400 kinds of seeds lately rec’d from Europe and could annually receive from my friends 1000 species of seeds. I would pay all the expences attending this Garden except the buildings and salary of a working Gardener. I could therefore pledge myself to establish a Botanical garden degrees say in 3 or 4 years,  for $1000 in buildings & walls and $2 or 300 annual contingencies & salaries.I hope that these propositions will meet your attention, and I trust that you will perceive the necessity of giving me a timely notice of their acceptance. Mr. Clifford’s Museum may be sold away, if much delay is employed, and I require one year to prepare myself for and effect my removal should I become President of one of our Western College I must  become engaged therein for two or three years at least.In the hope of soon hearing from you on this interesting subject, I remain meantime very respectfullyYours &cC. S. RafinesqueProfessor  in Trany UnyPS. I sent you last fall a Prospectus of my Miscellaneous Works, I now send you a few copies to be given to some of your fellow Trustees, who are not perhaps acquainted with my scientific & literary labours—